Citation Nr: 0214612	
Decision Date: 10/18/02    Archive Date: 10/29/02	

DOCKET NO.  98-08 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of the appropriate initial evaluation for post-
traumatic stress disorder (PTSD) following the grant of 
service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD 
and assigned a 10 percent evaluation.  The veteran, who had 
active service from May 1967 to November 1968, expressed 
disagreement with the initial evaluation assigned for his 
PTSD and the case was referred to the Board for appellate 
review.  In August 1999 the Board remanded the case for 
further development, and during the course of that 
development the RO increased the evaluation for the veteran's 
PTSD, exclusive of periods of temporary total evaluations 
under the provisions of 38 C.F.R. § 4.29 (2002), for a 
portion of the time period in question.  The case was 
subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO, and the duties to notify and assist have been satisfied.

2.  Since the grant of service connection for PTSD, the 
veteran's PTSD has manifested totally incapacitating 
psychoneurotic symptoms and rendered him unable to obtain or 
retain employment.


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2002, the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  Collectively, the 
rating decisions, as well as the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In addition, the June 2002 
rating decision specifically notified the veteran of the 
provisions of the VCAA.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file, as well as VA medical records, 
including the reports of several VA examinations.  Records 
from the Social Security Administration have been obtained 
and the veteran was afforded a hearing at the RO.  The 
veteran and his representative have not made the Board aware 
of any outstanding evidence that needs to be obtained in 
order to fairly decide the claim.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the issue on appeal 
has been obtained.  As such, the VA has no outstanding duty 
to inform the appellant that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
and in view of the complete grant of benefits sought on 
appeal by this decision, any further obligation under the 
VCAA for the VA to advise the veteran as to the division of 
responsibilities between the VA and the veteran in obtaining 
evidence is moot.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The veteran essentially contends that the RO is incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for his PTSD since service connection was granted do 
not accurately reflect the severity of his disability.  It is 
essentially contended that the veteran's PTSD symptomatology 
is so severe that he is unable to maintain gainful 
employment.  Therefore, a favorable determination has been 
requested.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under ordinary 
conditions of life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
The Board notes that as the veteran is appealing the initial 
assignment of a disability rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the evaluation to the present time.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Procedurally, a rating decision dated in April 1997 granted 
service connection for PTSD and assigned a 10 percent 
evaluation effective December 1, 1995.  The veteran expressed 
disagreement with the initial evaluation assigned for his 
PTSD and began this appeal.  Exclusive of temporary total 
evaluations assigned based on hospitalizations for treatment 
of PTSD under the provisions of 38 C.F.R. § 4.29, the RO 
continued the 10 percent evaluation assigned for PTSD until a 
March 2001 rating decision increased the evaluation to 30 
percent from December 11, 1997.  The Board notes that a May 
2002 rating decision reflects that the 30 percent evaluation 
was effective from December 1, 2000, but this discrepancy is 
immaterial given the Board's decision in this case.

The Board notes that effective November 7, 1996, the VA 
revised the criteria for evaluating psychiatric disorders, 
including PTSD.  Pursuant to Karnas v. Derwinski, 
1 Vet. App. 308 (1991) where a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the appellant normally applies, absent 
congressional intent to the contrary.  The Board finds that 
the criteria in effect prior to November 7, 1996, are more 
favorable to the veteran in this case, and thus the Board 
will analyze the severity of the veteran's PTSD under the 
criteria in effect before that date.

Under the criteria in effect prior to November 7, 1996, a 10 
percent evaluation was for assignment when the symptomatology 
was less than the criteria for a 30 percent evaluation, with 
emotional tension or other evidence of anxiety producing mild 
social and industrial impairment.  A 30 percent evaluation 
was for assignment when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people or when the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability as to produce definite industrial 
impairment.  A 50 percent evaluation was warranted if the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired or when 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was for assignment if the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired or when the psychoneurotic symptoms were of 
such a severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  
Finally, a 100 percent evaluation is warranted if "the 
attitudes of all contacts except for the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, demonstrably unable to obtain or retain 
employment."  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
The United States Court of Appeals for Veterans Claims has 
determined that the three criteria enumerated for the 100 
percent evaluation are to be viewed separately, such that the 
veteran need only satisfy one of the three criteria in order 
to warrant a 100 percent evaluation.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).

The evidence for consideration consists of various VA medical 
records, including records pertaining to hospitalizations of 
the veteran, outpatient treatment records and the reports of 
VA examinations, records received from the Social Security 
Administration, including the report of a January 1997 
disability evaluation and testimony presented by the veteran 
at a personal hearing at the RO.  The Board acknowledges that 
this evidence is somewhat conflicting and contradictory as to 
the severity of the veteran's PTSD, but after reviewing the 
evidence, the Board is of the opinion that the veteran's 
disability picture is more severe than that evaluated by the 
RO.

The evidence that tends to support the RO's evaluation of the 
veteran's PTSD includes records of hospitalizations and 
examinations of the veteran which shows the Global Assessment 
of Functioning (GAF) Scale scores assigned were generally in 
the 50 to 55 range.  Also, following a November 1998 VA 
examination, the examiner commented that the veteran's 
greatest impediment to employment was the impact of the 
antisocial personality disorder and his prison record.  The 
examiner noted that the level of severity of the personality 
disorder and his ability to modify his behavior would 
determine his ability to obtain and maintain employment.  In 
addition, following a March 2000 VA examination, the examiner 
noted that the veteran obviously had a personality component 
which influenced his presentation and it was felt that the 
symptomatology seen during the examination was not completely 
attributable to the PTSD.  The examiner felt the PTSD 
symptomatology was mild.

Nevertheless, the record reflects that the veteran has had 
rather lengthy hospitalizations for treatment of his PTSD on 
five occasions between 1997 and 2001, approximately one each 
year.  The veteran was granted temporary total evaluations 
based on those hospitalizations under the provisions of 
38 C.F.R. § 4.29 between July 1, 1997, and September 30, 
1997; July 10, 1998, and October 31, 1998; April 22, 1999, to 
July 31, 1999; September 18, 2000, to November 30, 2000; and 
June 19, 2001, to August 31, 2001.  Also, the January 1997 
private evaluation reflects that the GAF score was 36 with 
the highest in the past year of 41 and noted that the 
veteran's primary problem appeared to be related to PTSD with 
alcohol abuse in remission and a personality disorder with 
antisocial features.  That evaluation also listed nine 
categories of impairment to work-related activities due to 
the veteran's psychiatric symptomatology.  Lastly, in a July 
1999 statement, a statement signed by a readjustment 
counseling therapist and the chief of psychiatry service 
indicated that the veteran's capacity to function in a job 
situation was very poor and that taking into account the 
severity of the PTSD symptoms, which included industrial 
incapacitation, it was their belief that the veteran was 
totally disabled.  It was noted that the veteran carried a 
GAF of 35.

Based on this evidence, the Board believes that there is a 
question as to which of two disability evaluations more 
nearly approximates the veteran's overall disability picture.  
38 C.F.R. § 4.7.  This question is created based on the 
veteran's frequent and lengthy hospitalizations and the 
opinion of his treating health-care professionals.  Resolving 
any reasonable doubt in the veteran's favor as to the most 
appropriate evaluation, the Board concludes that a 100 
percent evaluation for PTSD is warranted from the date of 
grant of service connection for PTSD.


ORDER

Subject to the provisions governing the award of monetary 
benefits, an initial evaluation of 100 percent for PTSD is 
granted.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

